Citation Nr: 0408141	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1944 to December 1944.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In a 
separate decision issued in February 2003, the Board found 
that new and material evidence had been submitted to reopen 
the veteran's claims of entitlement to service connection for 
right knee and left ankle disorders, and granted the appeal 
to that extent.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Based upon a preliminary review of the record, the Board 
finds that additional development in accordance with the VCAA 
must be accomplished prior to further appellate review of 
this case.  The veteran claims that his current right knee 
and left ankle disorders are due to injuries that he 
sustained during active service or, in the alternative, that 
his right knee and left ankle disorders were aggravated by 
active service.  It is noted that, during active service, the 
veteran's right knee and left ankle disorders were determined 
to have preexisted active service and were not aggravated 
therein.  

This matter is remanded for the following:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  In particular, 
the RO should notify the veteran of 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that information 
or evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should obtain all pertinent VA 
and private treatment records related to 
the veteran's right knee and left ankle 
disorders not previously associated with 
the claims file, especially those dated 
from June 2000 to the present.  The 
veteran should assist in this matter by 
identifying all sources of treatment.

3.  Then, the RO should arrange for a VA 
examination by an orthopedic specialist 
to ascertain the nature and etiology of 
the veteran's current right knee and left 
ankle disorders.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1, the veteran's claims file must be 
made available to the examiner for 
review.  The examiner should review all 
pertinent records, including the service 
medical records and the January 1945 
private medical opinion.  The examiner 
should opine whether it is at least as 
likely as not that the veteran's current 
right knee and left ankle disorders are 
related to his active service, 
specifically whether any current such 
disorder was incurred in or aggravated by 
active service.  The examiner should 
reconcile the findings made by the 
Medical Board in service with the opinion 
expressed by the veteran's private 
physician in the letter dated January 27, 
1945, and should explain the rationale 
for all opinions given.

4.  Then, the RO should readjudicate the 
veteran's claims.  If the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given ample opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


